[Cite as In re Application of Clark, 135 Ohio St.3d 252, 2013-Ohio-732.]




                            IN RE APPLICATION OF CLARK.
    [Cite as In re Application of Clark, 135 Ohio St.3d 252, 2013-Ohio-732.]
Attorneys—Candidates          for    admission     to    bar—Character     and   fitness
        investigation—Dishonest answers on questionnaire—Application for
        admission denied; reapplication permitted.
     (No. 2012-1495—Submitted January 9, 2013—Decided March 5, 2013.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 516.
                                    __________________
        Per Curiam.
        {¶ 1} Andrew Logan Clark of Columbus, Ohio, is a 2010 graduate of the
Florida Coastal School of Law and has applied to register as a candidate for
admission to the Ohio bar. Based on findings that Clark knowingly made false
statements throughout the admissions process, failed to demonstrate that he
understands the seriousness of his conduct, and failed to express any remorse, the
Board of Commissioners on Character and Fitness recommends that we
disapprove Clark’s application at this time but that we permit him to reapply to
take the July 2017 bar exam.            We adopt the board’s findings of fact and
recommendation.
                               Summary of Proceedings
        {¶ 2} The admissions committee of the Columbus Bar Association first
interviewed Clark on January 26, 2011, and recommended that his application be
approved. But noting Clark’s failure to disclose numerous traffic violations on
his application, the Board of Commissioners on Character and Fitness returned his
file to the bar association for further review.
                             SUPREME COURT OF OHIO




       {¶ 3} After conducting further investigation and interviewing Clark a
second time, the bar association recommended that his application be
disapproved. Clark appealed that decision to the Board of Commissioners on
Character and Fitness pursuant to Gov.Bar R. I(12).
       {¶ 4} A panel of the board conducted a hearing on November 17, 2011,
in which Clark admitted providing false answers on his application to register as a
candidate for admission to the practice of law. Specifically, on his August 27,
2010 application to register as a candidate for admission to the practice of law, he
answered “No” to the question “Have you been charged with any moving traffic
violations that were not alcohol- or drug-related during the past 10 years?” In
reality, Clark had no fewer than 14 moving violations, some of which had
occurred while he was driving under a suspended license. At the hearing, he
admitted that he had known that he had a responsibility to answer the question
honestly and that he had failed to do so on both his application to register as a
candidate for the bar exam and on his subsequent application to take the February
2011 bar exam, despite his continuing duty to update the information contained in
those applications. See Gov.Bar R. I(2)(F) and (3)(F).
       {¶ 5} Clark gave no less than four explanations for falsely answering the
question. First, he said, “I did not think the traffic offenses were the kind of thing
that had to be disclosed. I did not think it was serious enough.” Next, he said, “I
thought that I had answered the questions the way that they should have been
answered. But I knew that I’d also done it [answered the questions on the
application] with a lot more speed and a lot more brevity than some of the ones
we as lawyers should.” Then, Clark said, “So as at least a partial explanation, I
would say that I always knew that this would be disclosed even if it didn’t appear
on my application, that there would be knowledge in the State of Ohio that I did
have traffic violations.” And finally, he explained, “At the time I believed that I
was being honest because I believed that I did not have the responsibility to




                                          2
                               January Term, 2013




disclose things that I thought were either not important enough or already
disclosed.”
       {¶ 6} After the November 2011 hearing, the panel learned that Clark had
also applied to take the February 2012 bar exam. In that application, he disclosed
that a default judgment had been entered against him as a result of his failure to
pay Columbus city income taxes from 2002 through 2007 and represented that he
was “currently in the process of satisfying” it.      Having conducted a further
investigation and discovered apparent inaccuracies in Clark’s answers, the panel
convened a second hearing in May 2012.
       {¶ 7} At the second hearing, Clark admitted that his statement that he
was in the process of satisfying the default judgment against him was false but
claimed that that was why he had added a second sentence, which stated, “I am
fully aware of this debt and I am currently working two jobs in order to obtain
funds to correct this issue as soon as possible.” When asked why he had not
simply deleted the known false statement, Clark answered, “I don’t know, sir.”
       {¶ 8} The panel also questioned Clark about why he had not disclosed
this income-tax delinquency on his August 2010, September 2010, or March 2011
applications. He replied that he did not learn of the delinquency until August or
September 2011. The panel, however, did not find this explanation credible,
given the volume of notices that the city began to send in April 2006 to the
Gahanna residence that Clark’s father occupied through 2006 and Clark’s
admission that he did receive mail at that address.
       {¶ 9} Additionally, the panel found that Clark had falsely answered the
question “Have you ever defaulted on any student loans?” by responding “No.”
In his testimony, however, Clark admitted that he had been in default on his
student loans at some point in time, though he claimed that his loans were in
forbearance at the time of the hearing.




                                          3
                            SUPREME COURT OF OHIO




       {¶ 10} The panel felt that Clark himself best summarized the
shortcomings of his character when he explained, “I have a—I have exhibited an
inability to be honest when—when there’s a gigantic amount of embarrassment
involved, when there is nothing I can do. I felt very helpless, and I had difficulty
being honest.”     Despite this revelation, the panel noted, Clark failed to
demonstrate any remorse or appreciation for the seriousness of his conduct.
       {¶ 11} The panel found that Clark failed to demonstrate that he currently
possesses the requisite character and fitness to practice law. Although the panel
believed that some of his traffic violations “could be written off as youthful
indiscretions,” it expressed deep concern about his numerous attempts to mislead
the board and this court about the unflattering aspects of his past. Believing that
his dishonesty disclosed a profound weakness in his character—a weakness that
the panel doubted could be corrected with time—the panel recommended that
Clark be prohibited from reapplying for admission to the bar in the future.
       {¶ 12} The board adopted the panel’s findings of fact and found that Clark
does not currently possess the character, fitness, and moral qualifications
necessary to practice law. In light of his willingness to admit his difficulty in
being honest in trying circumstances, the board expressed its belief that with time
and maturity, Clark could one day come to understand the critical role that
honesty and forthrightness play in the legal profession. Therefore, the board
recommends that we disapprove Clark’s character and fitness at this time but that
we permit him to reapply to take the July 2017 bar exam.
                                   Disposition
       {¶ 13} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). “A
record manifesting a significant deficiency in the honesty, trustworthiness,




                                         4
                                  January Term, 2013




diligence, or reliability of an applicant may constitute a basis for disapproval of
the applicant.” Gov.Bar R. I(11)(D)(3).
       {¶ 14} In determining whether the record demonstrates such a deficiency,
we consider a number of factors, including an applicant’s failure to provide
complete and accurate information regarding his or her past; false statements,
including    omissions;    acts     involving   dishonesty,     fraud,   deceit,   or
misrepresentation; and neglect of financial responsibilities. See, e.g., Gov.Bar R.
I(11)(D)(3)(g), (h), (i), and (k). Based upon Clark’s numerous false statements
and omissions throughout the admissions process and his neglect of his financial
responsibilities, as demonstrated by the default judgment entered against him for
delinquent tax obligations, we agree that Clark has failed to sustain his burden at
this time. Furthermore, we agree that his belated candor in acknowledging his
struggle to be honest when the truth proves to be embarrassing offers a glimmer
of hope that he will mature and learn from his past mistakes.
       {¶ 15} Accordingly, we adopt the board’s finding that Clark has failed to
prove that he currently possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law in Ohio, and we disapprove his
pending application. We will, however, permit Clark to reapply to take the July
2017 bar exam but will require him to submit a new application to register as a
candidate for admission to the practice of law, as well as an application to take the
bar exam, and to satisfactorily complete a new character-and-fitness investigation.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              __________________
       Andrew Logan Clark, pro se.
       William Reddington, for the Columbus Bar Association.
                            ______________________



                                          5